Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
Response to Arguments
Applicant’s arguments, see pages 5-9, filed 5/23/22, with respect to 103 rejections have been fully considered and are persuasive.  The rejection of claims 1-12, 14, 16-18, and 23 has been withdrawn because of the amendment to claims 1 and 23 because the prior art does not teach or make obvious a TMO or TMO/DNA chimeras linked by a thiophosphate-containing internucleotide linkage to a 5’ exocyclic carbon of an adjacent nucleotide or the 6’ exocyclic carbon of an adjacent morpholino subunit.
The prior art of record does not teach or make using the claimed thiomorpholino oligonucleotide in a method of treating Duchenne Muscular Dystrophy or any other disease targeted as a therapeutic through exon skipping.

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure.  Alawneh et al. (US 20210277047) has a common inventor and common assignee and does not enjoy an effective filing date before the instant application.  ’047 appears to teach the product recited in the claimed methods (pages 13-16).  However’ ‘047 does not teach or make obvious using the product in an exon skipping method to treat a disease or disorder.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Manoharan et al. (US 20090318767) teach oligonucleotides having morpholino backbone structures (paragraph 40).  A phosphoramidimidate  is one of the non-phosphate linkages that can be used in the oligonucleotide (paragraph 42 and pages 147-151).  However, Manoharan et al. do not teach or make obvious making the claimed product and using the product in an exon skipping method to treat a disease or disorder.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635